Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Preliminary Amendment filed on June 28, 2021 is acknowledged and has been entered. Claim 1 has been amended. Claims 2-18 have been canceled. Claims 19-37 are new. Claims 1 and 19-37 are pending and under examination in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 02, 20219, September 24, 2019 and February 04, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on March 15 ,2019 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: Claim limitation “a stand-off mechanism for positioning an antenna of each of the electromagnetic transmitter and the electromagnetic receiver to be outside of a reactive near-field with respect to the target body region” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism” coupled with functional language “for positioning” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “mechanism”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claim 1: “a stand-off mechanism” refers to the specification (PG Pub US 2019/9282106) [0022]: the stand-off mechanism includes two spaces. In one embodiment, the stand-off mechanism includes two spaces…In an alternative embodiment, the standoff mechanism includes one or more projections that may 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites “a stand-off mechanism for positioning an antenna of each of the electromagnetic transmitter and the electromagnetic receiver to be outside of a reactive near-field with respect to the target body region” in lines 11-13 that renders the scope fo the claim indefinite based on the following considerations: (1) “A reactive near-field” is known in the field of art to be the region closest to the antenna, in which region the electric and magnetic fields are displaced by 90 degrees from each other. Hence, without the structure of the stand-off mechanism defined, it is not clear how the antenna may be positioned to be outside of a reactive near-field with respect to the target body region; (2) the reactive near field region refers to the distance to the antenna. It is not clear how an antenna maybe positioned for it to be outside of a reactive near-field of itself. In other words, an antenna would always have a reactive near-field region (which is the region closest to the antenna itself). It is not clear how an antenna may be outside of such a field. For examination purpose, claim 1 is interpreted such that the stand-off mechanism positions the antenna for it to at a distance to the target body region.   
Claim 25 recites “measured cardiovascular parameters” in line 3. There is no cardiovascular parameters measured in claim 25 and claim 1. In claim 1, the “cardiovascular-related parameters” is “evaluated”.
Claim 27 recites “the set of calibration parameters” that lacks proper antecedent basis.

The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 19-24, 26 and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ariav et al., US 6,984,993 B2, hereinafter Ariav.

Claim 1. Ariav teaches in FIGS.1-6 “a system for evaluating cardiovascular-related parameters of a user” (Col.3, line 65-Col.4, line 3: the displaceable sensor is constructed so as to be changed in location or form by a part of a person’s body which pulsates according to the breathing rate and/or pulse rate of the person, the breathing rate and/or pulse rate being the parameter to be measured), the system comprising: 
“an electromagnetic transmitter (14) for transmitting a signal towards a target body region (11) on a user, an electromagnetic receiver (15) for receiving reflected energy from the target body region” (Col.1, ll.24-31: the present invention relates to a method and apparatus for measuring…a predetermined parameter…of or in a body…in a known or predeterminable manner, the transit time of energy (electromagnetic or sonic) from an energy transmitter to a receiver; Col.5, ll.56-66: a deformable membrane 13, preferably a thin membrane of elastomeric material. The outer face 13a of membrane 13 is to be brought into direct contact with the body 11…a transmitter 14 for transmitting a succession of energy pulses toward the inner face 13b of membrane 13, and on the opposite side, a receiver 15 for receiving the echoes of the energy pulses after reflection from the inner face 13b of membrane 13); 
“a processor (19) for evaluating cardiovascular-related parameters of the user based on the received reflected energy” (Col. 6, ll.13-18: a displacement measurement circuit 19. This circuit measures the transit times between the instant of transmission of an energy pulse and the reception of its echo, and utilizes the measured transit times to produce a measurement of the displacement of membrane 13, and thereby of body 11; and Col.3, line 65-Col.4, line 3: the displaceable sensor is constructed so as to be changed in location or form by a part of a person’s body which pulsates according to the breathing rate and/or pulse rate of the person, the breathing rate and/or pulse rate being the parameter to be measured); and 
“a stand-off mechanism (12, 13) for positioning an antenna of each of the electromagnetic transmitter (14) and the electromagnetic receiver (15) to be outside of a reactive near-field with respect to the target body region (11)” (Col.5, ll.55-56: a housing 12 closed at one side by a displaceable sensor in the form of a deformable membrane 13; Col.5, ll.62-65: Housing 12 further includes, on one side of its interior, a transmitter 14…and on the opposite side, a receiver 15; and FIG.1) – the housing with the membrane is considered the “stand-off mechanism” as claimed. In Fig.1, the transmitter and the receiver are at a distance to the target body region.  

Claim 19. Ariav further teaches 
“an enclosure, wherein the enclosure houses the electromagnetic transmitter and the electromagnetic receiver” (Col.5, ll.55-56: a housing 12 closed at one side by a displaceable sensor in the form of a deformable membrane 13; Col.5, ll.62-65: Housing 12 further includes, on one side of its interior, a transmitter 14…and on the opposite side, a receiver 15; and FIG.1).  

Claim 20. Ariav further teaches 
12, 13) further positions the enclosure (12) such that the enclosure substantially avoids perturbing the physiology of the target body region” (Col.5, ll.55-61: a housing 12 closed at one side by a displaceable sensor in the form of a deformable membrane 13, preferably a thin membrane of elastomeric material. The outer face 13a of membrane 13 is to be brought into direct contact with the body 11 or a part thereof such that the membrane is displaced (in this case, deformed) by the body or part thereof contacted by the membrane).
The membrane, since it is deformable and is used to measurement body surface displacement, contours the body surface and would not perturb the physiology of the target body region (otherwise an accurate displacement measurement would not be able to be performed). Col.1, ll.24-27 discloses that the present invention relates to a method and apparatus for measuring, with extremely high precision, a predetermined parameter, such as displacements (e.g., physical movements or deformations)  

Claim 21. Ariav further teaches 
“an attachment mechanism adaptable to position the electromagnetic transmitter and the electromagnetic receiver proximal to the target body region” (Col.3, ll.37-43: such apparatus may also be incorporated in a harness for application to the body of a person…in a cuff,…or in a finger probe; and Col.15, ll.63-65: the probe is embodied in a housing having a wristband 242 for application to the wrist of the user; FIG.21).  

Claim 22. Ariav further teaches 
“the attachment mechanism substantially maintains position of the electromagnetic transmitter and the electromagnetic receiver relative to the target body region” (Col.5, ll.55-56: a housing 12 closed at one side by a displaceable sensor in the form of a deformable membrane 13; Col.5, ll.62-65: Housing 12 further includes, on one side of its interior, a transmitter 14…and on the opposite side, a receiver 15; Col.3, ll.37-43: such apparatus may also be incorporated in a harness for application to the body of a person…in a cuff,…or in a finger probe; and Col.15, ll.63-65: the probe is embodied in a housing having a wristband 242 for application to the wrist of the user; FIGS.1&21).
Since the transmitter and the receiver are disposed on the opposite sites of the interior of the housing, and the housing, being part of the apparatus, is maintained to the target body via a cuff, a harness or a wristband, the positions of the EM transmitter and the EM receiver are maintained with respect to the target body region. 

Claim 23. Ariav further teaches 
“a guiding structure (13) to influence at least one property of the received reflected energy” (Col.5, ll.62-67: a transmitter 14 for transmitting a succession of energy pulses toward the inner face 13b of membrane 13, and on the opposite side, a receiver 15 for receiving the echoes of the energy pulses after reflection from the inner face 13b of membrane 13).
The membrane 13 is considered the “guiding structure” as claimed. It allows the transmitted energy pulses to be reflected as echoes of the energy pulses, and guides the echoes to reach the receiver. The membrane hence provides a proper path for the received reflected energy, which is considered “to influence at least one property o the received reflected energy” as claimed.  

Claim 24. Ariav further teaches that 
“the guiding structure is arranged between at least one of the group consisting of: the electromagnetic transmitter and the target body region, the electromagnetic receiver and the target body region, or both of the electromagnetic transmitter and receiver and the target body region” (FIG.1: the membrane (i.e., the guiding structure) is arranged between the EM transmitter 14 and the target body region 11, and is also arranged between the EM receiver 15 and the target body region 11).  

Claim 26. Ariav further teaches 
“an operating mode, wherein in the operating mode the processor is configured to generate a blood pressure dataset based on the received reflected energy” (Col.10, ll.57-64: FIG.10 illustrates the probe, generally designated 100, for use in detecting displacements accompanying a cardio-vascular condition of a person…the probe 100 is applied by a cuff 101 to the arm of the person such that the displaceable sensor of the probe is displaceable with changes in the blood flow through an artery, in order to monitor pulse-rate, blood pressure, cardiac output, or other cardiovascular condition).  

Claim 35. Ariav teaches the feature of the stand-off mechanism (Ariav: No. 12 and 13; FIG.1) 
The stand-off mechanism is the housing and the membrane. Since the transmitter and the receiver are enclosed in the housing, the stand-off distance of the transmitter and the stand-off distance of the receiver refer to their distance to the body surface. 
Each of the components enclosed in the housing has a specific deposition position depending on the configuration of the wearable device. Each of the transmitter and the receiver, being two distinct components enclosed in the housing, would have a distinct distance (i.e., the “stand-off distance” as claimed) to the body surface when the device is worn. Such a stand-off distance for each of the transmitter and the receiver may be identical or different (i.e., “distinct” as claimed) depending on the particular configuration of the wearable device designed for its intended utility. One of ordinary skill in the art would be able to obtain a configuration of the wearable device through routine experimentation such that the stand-off distances of the transmitter and for the receiver are distinct.

Claim 36. Ariav further teaches that 
“the stand-off mechanism (12, 13) comprises a curved shape” (Col.5, ll.55-61: a deformable membrane 13, preferably a thin membrane of elastomeric material…the membrane is displaced (in this case, deformed) by the body or part thereof contacted by the membrane; FIG.6: the deformation of membrane 63 as shown by broken line 63’ is a curved shape).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ariav in view of He et al., US 2015/0109124 A1, hereinafter He.

Claim 25. Ariav teaches all the limitations of claim 1.
Ariav does not teach the claimed features associated with calibration.
However, in an analogous electromagnetic energy-based blood pressure measurement field of endeavor, He teaches 
[0798]: calibration data 155 is used in computing one or more of the parameters 146…In some implements, the user can be asked to provide his/her last-known blood-pressure data to determine one or more constants or parameters included in the calibration data 155…If no user-specific calibration data is available, standard calibration values may be included in the calibration data 155).
Either the user-specific data or the standard calibration values of blood pressure is considered the “set of input parameters based on measured cardiovascular parameters of a user” as claimed. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system of Ariav employ such a feature of “a calibration mode, wherein in the calibration mode the processor is configured to receive a set of input parameters based on measured cardiovascular parameters of a user from a calibration sensor, and wherein in the calibration mode the processor is configured to output a set of calibration parameters” as taught in He for the advantage of reducing the variation from one person to another, as suggested in He, [0835].

Claim 27. Ariav teaches all the limitations of claim 1.
Ariav further teaches that
Col.10, ll.61-64: the probe 100 is applied by a cuff 101 to the arm of the person such that the displaceable sensor of the probe is displaceable with changes in the blood flow through an artery, in order to monitor pulse-rate, blood pressure, cardiac output, or other cardiovascular condition).
	Ariav does not teach that the blood pressure dataset is generated also based on the set of calibration parameters.
However, in an analogous electromagnetic energy-based blood pressure measurement field of endeavor, He teaches 
“in the operating mode the processor is configured to generate the blood pressure dataset based on the set of calibration parameters” ([0085]: a process or device may need to be calibrated for an individual before use. Generally, the calibration is performed the first time the accelerometer and the optical sensor are used for measuring and the algorithms are used for calculating the MPTT, SC and the other parameters; and [0836]: An example process of calibration performed by a machine, such as a processor, is shown in FIG.12). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system of Ariav employ such a feature of “in the operating mode the processor is configured to generate the blood pressure dataset based on the set of calibration parameters” as taught in He for the advantage of reducing the variation from one person to another, as suggested in He, [0835].

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ariav in view of Pantelopoulos et al., US 2017/0209053 A1, hereinafter Pantelopoulos.

Claim 28. Ariav teaches all the limitations of claim 1.
Ariav does not teach that the system further comprises an activity sensor for detecting an activity state of the user.  
However, in a wearable cardiovascular parameter measurement system field of endeavor, Pantelopoulos teaches that the system further comprises 
“an activity sensor for detecting an activity state of the user” ([0181]: FIG.16 illustrates an example of a portable biometric monitoring device that changes how it detects a user’s heart rate based on how much movement the biometric monitoring device is experiencing).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system of Ariav employ such a feature of further comprising “an activity sensor for detecting an activity state of the user” as taught in Pantelopoulos for the advantage of an adaptive measurement based on the user activity to “establish or adjust the type or technique of data acquisition or measurement used by an optical pulse waveform sensor or sensors”, as suggested in Pantelopoulos, [0182].

Claim 29. Ariav teaches all the limitations of claim 1.

However, in a wearable cardiovascular parameter measurement system field of endeavor, Pantelopoulos teaches that the processor is configured to
“generate a contextualized blood pressure dataset based on the activity state of the user” ([0181]: in the case where there is motion detected, the user may be considered by the biometric monitoring device to be “active” and high-sampling-rate heart rate detection may occur…In the case that the user is determined by the biometric monitoring device to not be moving, low-sampling-rate heart rate detection may be adequate to measure a heart rate and may thus be used).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system of Ariav employ such a feature of “generate a contextualized blood pressure dataset based on the activity state of the user” as taught in Pantelopoulos for the advantage of an adaptive measurement based on the user activity to “establish or adjust the type or technique of data acquisition or measurement used by an optical pulse waveform sensor or sensors”, in specific “to reduce motion artifacts in the pulse waveform measurement or heart rate measurement”, as suggested in Pantelopoulos, [0181] and [0182].

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ariav in view of Tupin et al., US 2010/0179421 A1, hereinafter Tupin.

Claim 30. Ariav teaches all the limitations of claim 1.
Ariav does not teach the claimed feature of the electromagnetic transmitter and the electromagnetic receiver are coupled to the processor to form a radar system.  
However, in a cardiovascular parameter measurement system field of endeavor, Tupin teaches that 
“the electromagnetic transmitter and the electromagnetic receiver are coupled to the processor to form a radar system” (Abstract: an ultrawideband radar system having a trans-mitting and receiving antenna for applying ultrawideband radio signals to a target area of a subject’s anatomy).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system of Ariav employ such a feature of “the electromagnetic transmitter and the electromagnetic receiver are coupled to the processor to form a radar system” as taught in Tupin for the advantage of “providing a cardiac measuring system that can detect advanced cardiac functions but is not invasive”, as suggested in Tupin, [0024].

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ariav in view of Tupin, as applied to claim 30, further in view of Matthews et al., US 2015/0359463 A1, hereinafter Matthews.

Claims 31-33. Ariav and Tupin combined teaches all the limitations of claim 30.

However, in a portable cardiovascular parameter measurement system field of endeavor, Matthews teaches that 
“the radar system is a frequency modulated continuous wave radar system, a doppler radar system, or a pulsed radar system” ([0037]: FIG.1 illustrates a device to determine the motion of the heart of a subject…the device comprises a radar system. Non-limiting examples of the types of radar that can be used in the device include…Doppler radar, pulsed Doppler radar, frequency-modulated continuous wave radar).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the radar system of Ariav and Tupin combined employ such a feature of being “a frequency modulated continuous wave radar system, a doppler radar system, or a pulsed radar system” as taught in Tupin for the advantage of “rapidly and conveniently determine the cardiac status of patient’s…providing a simple, cost-effective, and efficient method to obtain information about a patient’s heart”, as suggested in Matthews, [0031].

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ariav, further in view of Valenzi et al., US 2021/0298622 A1, hereinafter Valenzi.

Claim 34. Ariav teaches all the limitations of claim 1, including the feature of the stand-off mechanism (Ariav: No. 12 and 13; FIG.1) 

Ariav does not teach that the stand-off mechanism comprises a stand-off distance within a range between about 1 millimeter and about 20 millimeters.  
However, in a wearable cardio-parameter measuring system configuration field of endeavor, Valenzi teaches 
“a stand-off distance within a range between about 1 millimeter and about 20 millimeters” ([0053]: a thickness of the housing 97 is preferably thin, and is preferably 3 mm or less) – a housing with a thickness of 3 mm or less reads on a stand-off distance within a range of 1-20 mm.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system of Ariav employ such a feature of “a stand-off distance within a range between about 1 millimeter and about 20 millimeters” as taught in Valenzi for the advantage of providing “a thin housing” that is suitable for a wearable-type device, as suggested in Valenzi, [0053].

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ariav, further in view of Park et al., US 2018/0358686 A1, hereinafter Park.

Claim 37. Ariav teaches all the limitations of claim 19, including the feature of the electromagnetic transmitter and the electromagnetic receiver (Ariav: No. 14 and 15; FIG.1) 
Ariav does not teach that the transmitter comprises a transmit antenna subsystem within the enclosure, and the receiver comprises a receive antenna subsystem within the enclosure.
However, in an analogous wearable blood pressure measurement system field of endeavor, Park teaches that
“the transmitter comprises a transmit antenna subsystem within the enclosure, and the receiver comprises a receive antenna subsystem within the enclosure” ([0154]: the electronic device may further include a PCB inside the housing, a second antenna element configured to transmit and/or receive a signal of a frequency band, which is disposed in the PCB; and FIG.14).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system of Ariav employ such a feature of “the transmitter comprises a transmit antenna subsystem within the enclosure, and the receiver comprises a receive antenna subsystem within the enclosure” as taught in Park for the advantage of enclosing the components in a single housing to enhance the compactness of the portable device, as suggested in the various portable platform for the device of Matthews in [0173].

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793